                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ABOVEGEM, INC.,
                                                                                        Case No. 19-cv-04789-PJH
                                  8                    Plaintiff,

                                  9             v.                                      JUDGMENT
                                  10     ORGANO GOLD MANAGEMENT,
                                         LIMITED, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The issues having been duly heard and the court having granted defendants’

                                  15   motions to dismiss the complaint without prejudice for lack of personal jurisdiction,

                                  16          it is Ordered and Adjudged

                                  17          that plaintiff take nothing, and that the action is dismissed without prejudice.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 31, 2020

                                  20                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  21                                                United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
